 

FS Credit Real Estate Income Trust, Inc. 8-K [fscrei-8k_091317.htm]

 

  Exhibit 10.1

MORTGAGE LOAN PURCHASE AND SALE AGREEMENT

 

THIS MORTGAGE LOAN PURCHASE AND SALE AGREEMENT (the “Agreement”) is dated as of
September 13, 2017, between RIALTO MORTGAGE FINANCE, LLC, a Delaware limited
liability company, as seller (in such capacity, together with its successors and
permitted assigns hereunder, “Seller”), and FS CREIT Originator LLC, a Delaware
limited liability company, as buyer (in such capacity, together with its
successors and permitted assigns hereunder, “Buyer”).

 

RECITALS

 

The following recitals are a material part of this Agreement.

 

A.            Seller owns that certain commercial mortgage loan (the “Mortgage
Loan”) in the original principal amount of $9,500,000.00 between Mortgagor
(hereinafter defined) and Seller, as lender, as evidenced by that certain
Promissory Note dated as of February 23, 2016.

 

B.            Buyer desires to purchase the Mortgage Loan, and Seller desires to
sell, assign, transfer, set over, and otherwise convey the Mortgage Loan to
Buyer, or its assignee, without recourse, except as otherwise provided herein,
subject to the terms and conditions set forth in this Agreement.

 

C.            Buyer and Seller desire that the closing of the above-referenced
purchase and sale of the Mortgage Loan occur promptly following the execution of
this Agreement by Buyer and Seller.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties to this Agreement,
intending to be legally bound, hereby agree as follows:

 

SECTION 1. Defined Terms.

 

For the purposes of this Agreement, the following capitalized terms, unless the
context otherwise requires, have the respective meanings set forth below:

 

“Agreement” means this Mortgage Loan Purchase and Sale Agreement, as it may be
amended, modified, supplemented, or restated from time to time.

 

“Assignment of Leases” is as defined on Schedule I attached hereto, together
with all amendments and modifications thereto.

 





 

 

“Business Day” means any day other than a Saturday, a Sunday, or a day on which
banking institutions in the state of New York are authorized or obligated by law
or executive order to remain closed.

 

“Buyer Related Parties” has the meaning set forth in Section 6(f) of this
Agreement

 

“Closing” has the meaning set forth in Section 4 of this Agreement.

 

“Closing Date” means September 13, 2017.

 

“Effective Date” means the date of this Agreement.

 

“Governmental Authority” means any federal, state, county, or municipal
governmental body, political subdivision, agency, authority, board, bureau,
commission, department, instrumentality, or other public body, or any court or
administrative tribunal.

 

“Loan-Related Subjects” has the meaning set forth in Section 6(d)(i) of this
Agreement.

 

“Mortgage” is as defined on Schedule I attached hereto, together with all
amendments and modifications thereto.

 

“Mortgage File” means, with respect to the Mortgage Loan, the items described in
Section 3(b) of this Agreement, all Mortgage Loan Documents, and all leases,
lease guaranties, management agreements, third party contracts, third party
reports, appraisals, title insurance policies, title exceptions, surveys, lien
searches, insurance policies, applications, organizational and authority
documents related to Mortgagor, financial statements, and credit reports
received by Seller prior to the Closing Date.

 

“Mortgage Loan Documents” means, with respect to the Mortgage Loan, the Mortgage
Note, the Mortgage, and any and all documents executed and/or delivered in
connection with the origination of the Mortgage Loan, including the documents
described on Schedule I attached hereto.

 

“Mortgage Note” is as defined on Schedule I attached hereto, evidencing the
indebtedness of Mortgagor under the Mortgage Loan, together with any rider,
addendum, or amendment thereto, or any renewal, substitution, or replacement of
such promissory note.

 

“Mortgaged Property” means the real property (together with all improvements and
fixtures thereon) and personal property subject to the lien of the Mortgage and
the other Mortgage Loan Documents and constituting the collateral for the
Mortgage Loan.

 

“Mortgagor” means the “Borrower” defined on Schedule I attached hereto, together
with its successors and assigns.

 



2

 

 

“Person” means any individual, corporation, partnership, joint venture,
association, limited liability company, joint-stock company, trust,
unincorporated organization, or government or any agency or political
subdivision thereof.

 

“Purchase Price” means the sum of NINE MILLION FIVE HUNDRED THOUSAND AND NO/100
DOLLARS ($9,500,000.00), as may be adjusted by the amount of any reserves not
transferred to Buyer at Closing.

 

“Related Persons” means the respective officers, directors, shareholders,
partners, members, managers, attorneys, agents, representatives, employees,
affiliates, servicers, heirs, successors, and assigns of Mortgagor, Seller, or
Buyer (as applicable in a particular reference), and the respective heirs,
successors, and assigns of all such Persons.

 

“Reserves” means all tax, insurance, or other escrow deposits, impounds, or
reserves held by Seller or any of its agents on the Closing Date and not
previously applied to pay any of Mortgagor’s obligations under the Mortgage Loan
Documents.

 

“Seller Related Parties” has the meaning set forth in Section 6(e) of this
Agreement

 

SECTION 2. Agreement to Purchase.

 

(a)           Subject to the provisions of this Agreement, Seller hereby agrees
to sell, and Buyer agrees to purchase, the Mortgage Loan, the Mortgage Loan
Documents, and the Mortgage File on the Closing Date for a non-negotiable
purchase price equal to the Purchase Price.

 

(b)           No later than 11:00 A.M. (New York City time) on the Closing Date,
Buyer shall pay to Seller, via wire transfer of immediately available funds to
the account specified on Schedule II attached hereto, the Purchase Price.

 

(c)           Buyer agrees to assume and to perform all of Seller’s duties,
obligations, and liabilities accruing on or after the Closing Date with respect
to the Mortgage Loan, including (i) compliance with all legal requirements
relating to the Mortgage Loan, including those arising under (A) the Fair Debt
Collection Practices Act, (B) the Fair Credit Reporting Act, (C) the Depository
Institutions Deregulation and Monetary Control Act of 1980, as amended, (D) the
Equal Credit Opportunity Act, (E) any state statutes similar to the foregoing
federal acts, (F) requirements relating to any guaranty of the Mortgage Loan by
any Governmental Authority or to private mortgage insurance, and (G) federal and
state usury laws, and (ii) all other obligations and responsibilities of the
lender, holder, mortgagee, assignee, judgment holder, or other similarly
designated party under the Mortgage Loan Documents.

 

SECTION 3. Conveyance of Mortgage Loan.

 

(a)           Effective as of the Closing, upon receipt of the Purchase Price,
Seller does hereby transfer, assign, set over, and otherwise convey to Buyer,
without recourse except as expressly set forth herein, the Mortgage Loan,
including, without limitation, all of the right, title, and interest of the
Seller in and to the proceeds of any related title, hazard, or other insurance
policies.

 



3

 

 

(b)           No later than 3:00 P.M. (New York City time) on the Closing Date,
Seller shall deposit or cause to be delivered to Buyer the following documents
and instruments (collectively, the “Closing Documents”):

 

(i)              an original of the Mortgage, with (unless the particular item
has not been returned from the applicable recording office) evidence of
recording indicated thereon;

 

(ii)             an original assignment of the Mortgage from Seller to Buyer or
in blank, in the form attached hereto as Exhibit A;

 

(iii)            an original of the Assignment of Leases, with (unless the
particular item has not been returned from the applicable recording office)
evidence of recording indicated thereon;

 

(iv)            an original assignment of the Assignment of Leases from Seller
to Buyer or in blank, in the form attached hereto as Exhibit B;

 

(v)             a copy of the filed UCC financing statements filed with respect
to the Mortgage Loan with the Delaware Secretary of State and the County Clerk
of Harrison County, Mississippi;

 

(vi)            the assignments of UCC financing statements to be filed with
respect to the Mortgage Loan with the Delaware Secretary of State and the County
Clerk of Harrison County, Mississippi, each from Seller to Buyer or in blank, in
the applicable form attached hereto as Exhibit C;

 

(vii)           the original executed Mortgage Note, endorsed (either on the
face thereof or pursuant to a separate allonge) “Pay to the order of FS CREIT
ORIGINATOR LLC, without recourse” or in blank in the form attached hereto as
Exhibit D;

 

(viii)          an original of the Guaranty Agreement from MATTHEW A. SHARP and
J. DAVID KELSEY (individually and collectively, “Guarantor”), to Seller;

 

(ix)             an original of the Environmental Indemnity Agreement from
Mortgagor and Guarantor to Seller;

 

(x)              an original of the Assignment of Management Agreement and
Subordination of Management Agreement from Mortgagor to Seller, and acknowledged
and consented to by HAMILTON POINT PROPERTY MANAGEMENT LLC, a Delaware limited
liability company, as the property manager; and

 

(xi)             an original executed General Assignment and Assumption from
Seller to Buyer, in the form attached hereto as Exhibit E.

 

(c)           All accrued interest on the Mortgage Note due and owing through
the day prior to the Closing Date shall be paid and payable to Seller and shall
be the sole and exclusive property of Seller, and Buyer shall have no right,
title, or interest thereto or therein and shall not be entitled to any credits
therefor. All interest on the Mortgage Note accruing on and after the Closing
Date shall be paid and payable to Buyer and shall be the sole and exclusive
property of Buyer, and Seller shall have no right, title, or interest thereto or
therein and shall not be entitled to any credits therefor. Notwithstanding
anything to the contrary set forth herein or in the Mortgage Loan Documents, the
origination Fee (as defined in the Mortgage Loan Documents) is earned by and
retained by Seller.

 



4

 

 

(d)           Upon the sale of the Mortgage Loan, the Mortgage Loan Documents,
and the Mortgage File to Buyer, the ownership of the Mortgage Note, Mortgage
Loan, the Mortgage Loan Documents, and the contents of the Mortgage File shall
be vested in Buyer and its successors and assigns. Seller’s records will reflect
the transfer of the Mortgage Loan, the Mortgage Loan Documents, and the Mortgage
File to Buyer as a sale.

 

(e)           Any and all payments received by a party from or on behalf of
Mortgagor which belong to the other party shall be held by such receiving party
for the benefit of the other party and shall be delivered to such other party
within five (5) Business Days after the receipt thereof. The obligations of the
parties under this Section 3(e) shall survive the Closing.

 

(f)            From and after the Closing Date, Seller shall promptly forward to
Buyer any and all correspondence received by Seller with respect to the Mortgage
Loan and shall reasonably cooperate with Buyer in taking any further actions as
may be necessary to notify Mortgagor or any other party of the transfer of the
Mortgage Loan or to effect such transfer. The obligations of Seller under this
Section 3(f) shall survive the Closing.

 

SECTION 4. Closing. The closing of the purchase and sale of the Mortgage Loan
(the “Closing”) shall occur not later than 4:00 P.M. (New York City time) on the
Closing Date. On the Closing Date, subject to the satisfaction of the conditions
precedent set forth in Section 7 of this Agreement, Buyer shall pay by wire
transfer to Seller the Purchase Price, in accordance with wire transfer
instructions delivered by Seller. Seller shall immediately deliver the Closing
Documents to Buyer in such manner as Buyer may direct.

 

SECTION 5. Intentionally Omitted.

 

SECTION 6. Representations, Warranties, Covenants, Acknowledgements, and
Disclaimers.

 

(a)           Seller hereby represents and warrants to Buyer, as of the date of
this Agreement, and shall be deemed to restate as of the Closing Date, as
follows:

 

(i)               Seller is a Delaware limited liability company organized and
validly existing under the laws of the State of Delaware and is in compliance
with the laws of the States of Mississippi and New York to the extent necessary
to ensure the enforceability of the Mortgage Loan Documents and to perform its
obligations under this Agreement;

 

(ii)              Seller has full power and authority and has taken all action
necessary to authorize it to enter into and perform its obligations under this
Agreement and all other documents or instruments contemplated hereby, and this
Agreement has been duly authorized, executed, and delivered by Seller, and
constitutes the legal, valid, and binding obligation of Seller, enforceable in
accordance with its terms;

 



5

 

 

(iii)             The execution, delivery, and performance of this Agreement by
Seller does not conflict with the organizational documents of Seller, or with
any law, statute, or regulation applicable to Seller, or any mortgage,
indenture, or other contract or agreement to which Seller is a party;

 

(iv)            Neither Seller nor any of its affiliates has dealt or negotiated
with, or engaged on its own behalf or for its benefit, any Person as an agent,
broker, dealer, or otherwise who is entitled to a commission or fee in
connection with the sale of the Mortgage Loan and the Mortgage Loan Documents by
Seller;

 

(v)             As of the Closing Date, Seller is the sole owner of the Mortgage
Loan and the Mortgage Loan Documents, free and clear of any pledge or
encumbrance;

 

(vi)            The outstanding principal balance of the Mortgage Loan as of the
date of this Agreement is as set forth on Schedule III attached hereto, and
Seller is under no obligation to advance any further principal amounts with
respect to the Mortgage Loan;

 

(vii)           The balances of all Reserves contemplated or required under the
Mortgage Loan Documents are as set forth on Schedule III attached hereto, and
neither Seller nor any servicer of the Mortgage Loan engaged by Seller is
holding any other amounts for the account of Mortgagor or with respect to the
Mortgage Loan;

 

(viii)          No claims have been made by Seller under the American Land Title
Association (ALTA) lender’s title insurance policy (the “Title Insurance
Policy”) issued in connection with the Mortgage Loan and Seller has not done, by
act or omission, anything that would, and Seller has no knowledge of any other
circumstance that would, impair the coverage under the Title Insurance Policy;

 

(ix)             A complete and accurate list of all documents evidencing,
securing, or executed in connection with the Mortgage Loan, including, without
limitation, any side letters (exclusive of typical correspondence between
Seller’s servicer and Mortgagor, loan applications, term sheets, commitment
letters, and similar ancillary documents) or any intercreditor or other similar
agreements applicable to the Mortgage Loan is set forth on Schedule I attached
hereto, true and correct copies of which have been previously delivered to Buyer
by Seller, and the terms of such documents have not been amended, replaced,
restated, supplemented, or modified in any respect;

 

(x)              The Mortgage File, as made available for review by Buyer prior
to the date of this Agreement, contains true and correct copies of all leases,
lease guaranties, management agreements, third party contracts, third party
reports, appraisals, title insurance policies, and title exceptions in Seller’s
possession or under Seller’s control with respect to the Mortgaged Property and
all organizational documents, financial statements, and third party reports in
Seller’s possession or under Seller’s control with respect to Mortgagor,
Mortgagor’s principals, and the guarantors of the Mortgage Loan;

 



6

 

 

(xi)             Seller has not received any written notice that the Mortgage
Loan or any of the Mortgage Loan Documents is subject to any right of
rescission, set-off, abatement, diminution, counterclaim, or defense, including
the defense of usury;

 

(xii)            Seller has complied with all of Seller’s obligations under the
Mortgage Loan Documents in all material respects, and Seller has not received
any written notice alleging a default by Seller with respect to the Mortgage
Loan or the Mortgage Loan Documents;

 

(xiii)           Except as may be set forth in the loan file, Seller has not
received any written notice of condemnation (pending or threatened) for all or
any portion of the Mortgaged Property;

 

(xiv)           There is no default in the payment obligations of Mortgagor
under the Mortgage Loan Documents, and, to Seller’s knowledge, there is no other
default by Mortgagor under any of the Mortgage Loan Documents; no default or
breach by Mortgagor under the Mortgage Loan Documents has been waived by written
instrument signed by Seller; and to Seller’s knowledge, no event has occurred
which, with the passing of time or giving of notice, or both, would constitute a
default or breach by Mortgagor under the Mortgage Loan Documents; and

 

(xv)           There are no actions or proceedings against, or investigations
of, Seller pending or, to Seller’s knowledge, threatened in writing against
Seller before any court, administrative agency or other tribunal, the outcome of
which could reasonably be expected to materially and adversely affect the
transfer of the Mortgage Loan to Purchaser or the execution or delivery by, or
enforceability against, Seller of this Agreement or have an effect on the
financial condition of Seller that would materially and adversely affect the
ability of Seller to perform its obligations under this Agreement.

 

Notwithstanding the foregoing, if any of the representations or warranties of
Seller contained in this Agreement are false or inaccurate, and Buyer
nonetheless closes the transactions hereunder and purchases the Mortgage Loan on
the Closing Date, then Seller shall have no liability or obligation respecting
such false or inaccurate representations or warranties in the event that prior
to the Closing Date, Seller shall have notified Buyer in writing of the false or
inaccurate representations or warranties. The foregoing representations and
warranties shall survive the Closing.

 

(b)           Buyer hereby represents and warrants to and covenants with Seller,
as of the date of this Agreement, and shall be deemed to restate as of the
Closing Date, as follows:

 

(i)              Buyer is a Delaware limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware;

 

(ii)             Buyer has full power and authority and has taken all action
necessary to authorize it to enter into and perform its obligations under this
Agreement and all other documents or instruments contemplated hereby, and this
Agreement has been duly authorized, executed, and delivered by Buyer, and
constitutes the legal, valid, and binding obligation of Buyer, enforceable in
accordance with its terms;

 



7

 

 

(iii)            The execution, delivery, and performance of this Agreement by
Buyer does not conflict with the organizational documents of Buyer, or with any
law, statute, or regulation applicable to Buyer, or any mortgage, indenture, or
other contract or agreement to which Buyer is a party;

 

(iv)            Neither Buyer nor any of its affiliates has dealt or negotiated
with, or engaged on its own behalf or for its benefit, any Person as an agent,
broker, dealer, or otherwise who is entitled to a commission or fee in
connection with the sale of the Mortgage Loan and the Mortgage Loan Documents by
Buyer; and

 

(v)             There are no actions or proceedings against, or investigations
of, Buyer pending or, to Buyer’s knowledge, threatened against Buyer before any
court, administrative agency or other tribunal, the outcome of which could
reasonably be expected to adversely affect the transfer of the Mortgage Loan,
the execution, delivery or enforceability of this Agreement or have an effect on
the financial condition of Buyer that would materially and adversely affect the
ability of Buyer to perform its obligations under this Agreement.

 

(c)           Buyer acknowledges that Seller has not authorized any employee,
agent, representative, broker, third party, or other Person to give any
assurance or make any warranty, representation, or promise to Buyer on Seller’s
behalf for any purpose, other than those specifically stated in this Agreement.

 

(d)           The parties unconditionally and irrevocably agree that, except
with respect to the representations, warranties, and covenants of Seller as set
forth above in the General Assignment and Assumption, this Section 6 and as
otherwise expressly set forth in this Agreement:

 

(i)               Seller has made no warranties and representations and has
given no assurances whatsoever to Buyer or any other Person with respect to the
Mortgage Loan, the Mortgage Loan Documents, the Mortgage File, the Mortgagor,
the Mortgaged Property, or any other matter relating to any of such matters or
this Agreement (collectively, the “Loan-Related Subjects”);

 

(ii)              Seller hereby absolutely, unconditionally, and irrevocably
DISCLAIMS all warranties, representations, promises, covenants, agreements, or
guaranties of any kind or character whatsoever, whether express or implied, oral
or written, past, present, or future with respect to the Loan-Related Subjects,
including all warranties of merchantability and all warranties of fitness for a
particular purpose;

 

(iii)             The sale and purchase of documents and interests relating to
the Mortgage Loan as contemplated in this Agreement is being made strictly on an
“AS IS, WHERE IS” BASIS, WITH ALL FAULTS, AND WITHOUT RECOURSE of any kind or
nature against Seller, express or implied;

 

(iv)            Buyer unconditionally and irrevocably acknowledges and agrees
that Buyer (A) has not received or relied on warranties, representations, or
assurances from Seller or any other Person on Seller’s behalf with respect to
the Loan-Related Subjects, (B) has not received any documents or information
concerning the Loan-Related Subjects from Seller or any other Person on Seller’s
behalf other than the contents of this Agreement, other documents required under
this Agreement, and the Mortgage File, and (C) is relying solely on its own
investigations and its own knowledge of or experience in commercial real estate
lending and business transactions similar to the sale and purchase contemplated
in this Agreement in determining whether to complete the Closing; and

 



8

 

 

(v)             Buyer acknowledges and agrees that in entering into this
Agreement, it has assumed (and if it completes the purchase of the Mortgage
Loan, it will have assumed) all risks with respect to the completeness,
accuracy, sufficiency, value, enforceability, or effect of, and all other
matters relating to, the Mortgage Loan, the Mortgage Loan Documents, the
Mortgage File, the Mortgagor, and the Mortgaged Property, including possible
full or partial loss that may result from the credit, collateral, collection,
and recovery risks associated with commercial real estate lending generally and
the quality, character, and attributes of the Mortgage Loan in particular.

 

(e)           In addition to any other obligations of Buyer hereunder, Buyer
hereby agrees to indemnify and hold Seller and any agent, advisor,
representative, affiliate, employee, director, partner, member, beneficiary,
investor, servant, shareholder, trustee, or other Person acting on Seller’s
behalf or otherwise related to or affiliated with Seller (collectively, “Seller
Related Parties”) and hold harmless Seller and Seller Related Parties from and
against any and all liabilities, claims, losses, damages, and expenses
(including, without limitation, reasonable attorneys’ fees actually incurred)
resulting from or in any way arising out of the breach of any representation,
warranty, or covenant of Buyer set forth herein, or the obligations of Buyer
under the Mortgage Loan Documents as arising from and after the Closing Date.

 

(f)            In addition to any other obligations of Seller hereunder, Seller
hereby agrees to indemnify and hold Buyer and any agent, advisor,
representative, affiliate, employee, director, partner, member, beneficiary,
investor, servant, shareholder, trustee, or other Person acting on Buyer’s
behalf or otherwise related to or affiliated with Buyer (collectively, “Buyer
Related Parties”) and hold harmless Buyer and Buyer Related Parties from and
against any and all liabilities, claims, losses, damages, and expenses
(including, without limitation, reasonable attorneys’ fees actually incurred)
resulting from or in any way arising out of the failure of Seller to comply with
the covenants set forth herein, the inaccuracy of any representations and
warranties made by Seller herein, or the ownership of the Mortgage Loan and the
Mortgage Loan Documents prior to the Closing.

 

(g)           Each indemnification under this Agreement and/or under any
agreement or document executed and delivered pursuant to this Agreement shall be
subject to the following provisions: (i) the indemnitee shall notify the
indemnitor of any such claim against the indemnitee within forty-five (45) days
after it has notice of such claim, but failure to notify the indemnitor shall in
no case prejudice the rights of the indemnitee under this Agreement unless the
indemnitor shall be prejudiced by such failure and then only to the extent of
such prejudice; (ii) the indemnitor shall not enter into any settlement which
(A) requires an admission of guilt by the indemnitee, (B) exposes the indemnitee
to any criminal or civil liability, or (C) does not include a full release of
the indemnitee, and (iii) should the indemnitor fail to discharge or undertake
to defend the indemnitee against such liability within ten (10) days after the
indemnitee gives the indemnitor written notice of the same, then the indemnitee
may settle such liability, and the indemnitor’s liability to the indemnitee
shall be conclusively established by such settlement, the amount of such
liability to include both the settlement consideration and the reasonable costs
and expenses (including, without limitation, attorneys’ fees and disbursements)
incurred by the indemnitee in effecting such settlement. The indemnification
obligations under this Agreement shall survive the Closing or a termination of
this Agreement.

 



9

 

 

SECTION 7. Conditions Precedent. The Closing of the sale of the Mortgage Loan,
the Mortgage Loan Documents, and the Mortgage File shall be subject to each of
the following conditions:

 

(a)           All of the respective representations and warranties of Seller
made pursuant to Section 6 of this Agreement shall be true and correct in all
material respects as of the Closing Date;

 

(b)           All of the respective representations and warranties of Buyer made
pursuant to Section 6 of this Agreement shall be true and correct in all
material respects as of the Closing Date; and

 

(c)           All other terms and conditions of this Agreement required to be
complied with on or before the Closing Date shall have been complied with in all
material respects.

 

SECTION 8. Costs and Attorney Fees.

 

(a)           Except as otherwise specified in this Agreement, each party to
this Agreement shall pay all of its own costs and expenses incurred in
connection with the transaction contemplated under this Agreement, including all
legal costs and expenses for preparing, negotiating, executing, and delivering
this Agreement and any related documents and consummating the transaction.

 

(b)           If any dispute arises between the parties with respect to the
matters covered by this Agreement that leads to a proceeding to resolve such
dispute, the prevailing party in such proceeding shall be entitled to receive,
as determined by a court of competent jurisdiction in a final non-appealable
decision, such prevailing party’s reasonable attorneys’ fees, expert witness
fees, and other out-of-pocket litigation expenses incurred in connection with
such proceeding, in addition to any other relief to which such prevailing party
may be entitled.

 

SECTION 9. Intentionally Deleted.

 

SECTION 10. Notices. All demands, notices, and communications under this
Agreement shall be in writing and shall be deemed to have been duly given when
mailed, by registered or certified mail, return receipt requested, or, if sent
by other means, when received by the other party. Notices to Seller shall be
directed to Rialto Mortgage Finance, LLC, 600 Madison Avenue, 12th Floor, New
York, New York 10022, Attn: Kenneth Gorsuch, or such other address as may be
designated by Seller to Buyer in writing, and notices to Buyer shall be directed
to FS CREIT Finance WF-1 LLC, 201 Rouse Boulevard, Philadelphia, Pennsylvania
19112, Attn: General Counsel, or such other address as may be designated by
Buyer to Seller in writing.

 



10

 

 

SECTION 11. Brokers. Each party represents and warrants to the other that
neither of them has contracted with any broker in connection with the
negotiations of the terms of this Agreement or the execution thereof.

 

SECTION 12. Severability of Provisions. Any part, provision, representation,
warranty, or covenant of this Agreement that is prohibited or unenforceable or
is held to be void or unenforceable in any particular jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this
Agreement, and any such prohibition or unenforceability in any particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. To the extent permitted by applicable law, the parties to
this Agreement waive any provision of law that prohibits or renders void or
unenforceable any provision of this Agreement.

 

SECTION 13. Rights Cumulative; Waivers. The rights of each of the parties under
this Agreement are cumulative and may be exercised as often as any party
considers appropriate. The right of each of the parties hereunder shall not be
capable of being waived or varied otherwise than by an express waiver or
variation in writing. Any failure to exercise or any delay in exercising any of
such rights shall not operate as a waiver or variation of that or any other such
right. Any defective or partial exercise of any of such rights shall not
preclude any other or further exercise of that or any other such right. No act
or course of conduct or negotiation on the part of any party shall in any way
preclude such party from exercising any such right or constitute suspension or
any variation of any such right.

 

SECTION 14. Headings. The headings of the Sections contained in this Agreement
are inserted for convenience only and shall not affect the meaning or
interpretation of this Agreement or any provision of this Agreement.

 

SECTION 15. Survival. The agreements that are stated herein to survive the
Closing shall not merge into the documents executed and delivered at Closing,
but instead shall be independently enforceable. Buyer expressly acknowledges and
agrees that Seller has no obligation with respect to the Mortgage Loan that
survives Closing, except as specifically set forth herein. The provisions of
this Section 15 shall survive the Closing.

 

SECTION 16. Assignment. Other than with respect to assignments to entities
affiliated with Buyer or acting under a common or related financial advisory
arrangement with Buyer, this Agreement may not be assigned by Buyer without the
prior written consent of Seller, which consent Seller may grant or withhold in
its sole and absolute discretion. Any attempted assignment by Buyer (other than
as referenced in the preceding sentence) without the prior consent of Seller
shall be voidable by Seller. Subject to the foregoing, this Agreement and the
terms, covenants, conditions, provisions, obligations, undertakings, rights, and
benefits of this Agreement, including the Exhibits hereto, shall be binding upon
and shall inure to the benefit of, the undersigned parties and their respective
heirs, executors, administrators, representatives, successors, and assigns.

 



11

 

 

SECTION 17. Counterparts; Entire Agreement; Construction. This Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original, but all of which together shall constitute one and the same
instrument; signature pages may be detached from multiple separate counterparts
and attached to a single counterpart so that all signature pages are physically
attached to the same document. A signature of a party to this Agreement sent by
facsimile, e-mail, or other electronic transmission shall be deemed to
constitute an original and fully effective signature of such party. This
Agreement represents the entire agreement between Seller and Buyer with respect
to the transaction described in this Agreement, notwithstanding any prior
negotiations, understandings, or agreements, all of which are hereby superseded
in their entirety. The terms “include”, “including”, and similar terms shall be
construed as if followed by the phrase “without being limited to.” The term “or”
has, except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or.” The words “hereof”, “herein”, “hereby”, “hereunder”, and
similar terms in this Agreement refer to this Agreement as a whole and not to
any particular provision or section of this Agreement. Words of masculine,
feminine, or neuter gender mean and include the correlative words of the other
genders, and words importing the singular number mean and include the plural
number, and vice versa.

 

SECTION 18. Governing Law. The terms and provisions of this Agreement shall be
governed by, and construed in accordance with, the substantive laws of the State
of New York without regard to conflict of law principles.

 

SECTION 19. Jurisdiction and Service of Process. Buyer and Seller agree to
submit to personal jurisdiction in the State of New York in any action or
proceeding arising out of this Agreement and, in furtherance of such agreement,
Buyer and Seller hereby agree and consent that, without limiting other methods
of obtaining jurisdiction, personal jurisdiction over the parties in any such
action or proceeding may be obtained within or without the jurisdiction of any
court located in the Borough of Manhattan, New York, and that any process or
notice of motion or other application to any such court in connection with any
such action or proceeding may be served upon the parties by registered or
certified mail to or by personal service at the last known address of the
parties, whether such address be within or without the jurisdiction of any such
court. Each party hereto hereby expressly waives any and all rights that it may
have to make any objections based on jurisdiction or venue to any action brought
to enforce this Agreement in any court in accordance with the above provisions.

 

SECTION 20. Further Assurances; Continued Access. Seller and Buyer agree to
promptly execute and deliver such instruments and take such further actions as
the other party may, from time to time, reasonably request in order to
effectuate the purposes and intent and to carry out the terms of this Agreement.
After the transfer of the Mortgage Loan Documents and Mortgage File to Buyer
under this Agreement, Buyer agrees that Seller shall have the continuing right
to use, inspect, and make extracts from or copies of any of the Mortgage Loan
Documents or the Mortgage File in connection with any dispute or litigation
related to the Mortgaged Property or the Mortgage Loan to which Seller is a
party, upon Seller’s reasonable notice to Buyer. Buyer further agrees to allow
Seller the temporary possession, custody, and use of original documents in the
Mortgage File for any lawful purpose and upon reasonable terms and conditions.
Before destruction or disposition of the Mortgage File or any Mortgage Loan
Documents transferred hereunder, Buyer agrees to give reasonable notice to
Seller and to allow Seller, at its own delivery expense, to recover the same
from Buyer.

 



12

 

 

SECTION 21. Intentionally Omitted.

 

SECTION 22. Time of the Essence. Time is of the essence of all the terms and
provisions of this Agreement.

 

SECTION 23. Independent Review; Joint Authorship. Each of the parties has
actively participated in the negotiation and drafting of this Agreement and the
documents required hereunder and each has received independent legal advice from
attorneys of its choice with respect to the advisability of making and executing
this Agreement and such other documents or waived its right to do so. In the
event of any dispute or controversy regarding authorship of this Agreement or
any related documents, Seller and Buyer shall be conclusively deemed to be the
joint authors of this Agreement and all such other documents and no provision of
this Agreement or any such other document shall be interpreted against a party
by reason of authorship.

 

SECTION 24. No Third Party Beneficiaries. Other than provisions of this
Agreement dealing with the respective Related Persons of Seller and Buyer, the
provisions of this Agreement are not intended to benefit any Person not a party
hereto.

 

SECTION 25. Waiver of Trial by Jury. EACH PARTY HEREBY KNOWINGLY, VOLUNTARILY,
AND INTENTIONALLY WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE LAW) ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY OF ANY DISPUTE ARISING UNDER OR RELATING TO THIS
AGREEMENT AND AGREES THAT ANY SUCH DISPUTE SHALL, AT THE OPTION OF SELLER, BE
TRIED BEFORE A JUDGE SITTING WITHOUT A JURY.

 

[NO FURTHER TEXT - SIGNATURES APPEAR ON NEXT PAGE]

 



13

 

 

IN WITNESS WHEREOF, Seller and Buyer have caused this Mortgage Loan Purchase and
Sale Agreement to be executed and delivered by their respective undersigned duly
authorized representatives as of the date first above written.

 



  “SELLER”:         RIALTO MORTGAGE FINANCE, LLC, a Delaware limited liability
company         By: /s/ Kenneth M. Gorsuch   Name: Kenneth M. Gorsuch   Title:
Authorized Signatory

 

  “BUYER”:       FS CREIT ORIGINATOR LLC, a Delaware limited liability company

 

  By: FS CREIT FINANCE HOLDINGS LLC, a Delaware limited liability company, its
sole member

 

  By: FS CREDIT REAL ESTATE INCOME TRUST, INC., a Maryland corporation, its sole
member

 

  By: /s/ William Goebel   Name: William Goebel   Title: Chief Financial Officer





 





 

 

Schedule I

 

Mortgage Loan Documents

 

All of the following documents are dated as of February 23, 2016, unless
otherwise indiciated:

 

a.Loan Agreement (the “Loan Agreement”) between HPI CAMBRIDGE LLC, a Delaware
limited liability company (“Borrower”), and RIALTO MORTGAGE FINANCE, LLC, a
Delaware limited liability company (“Lender”);

 

b.First Amendment to Loan Agreement between RMF SUB 3, LLC, a Delaware limited
liability company, and Borrower, dated as of May 5, 2016

 

c.Deed of Trust, Assignment of Leases and Rents, Fixture Filing and Security
Agreement, made by Borrower in favor of Mark C. Orgler for the benefits of and
Lender;

 

d.Assignment of Leases and Rents, made by Borrower to Lender;

 

e.Promissory Note made by Borrower to Lender;

 

f.Guaranty of Recourse Obligations by MATTHEW A. SHARP, an individual and J.
DAVID KELSEY, an individual (collectively “Guarantor”) in favor of Lender;

 

g.First Amendment to Guaranty of Recourse Obligations by Guarantor in favor of
RMF SUB 3, LLC, dated May 5, 2016.

 

h.Assignment of Management Agreement and Subordination of Management Fees made
by and among Borrower, Lender, HAMILTON POINT PROPERTY MANAGEMENT LLC, a
Delaware limited liability company;

 

i.Cash Management Agreement by Lender and Borrower;

 

j.Environmental Indemnity Agreement, made by Guarantor and Borrower in favor of
Lender;

 

k.Restricted Account Agreement by and between Borrower, Lender, and Wells Fargo
Bank, National Association;

 

l.Deposit Account Control Agreement by and between Lender, Borrower and Wells
Fargo Bank, National Association;

 

m.Collateral Assignment of Interest Rate Protection Agreement by Borrower in
favor of Lender;

 

n.UCC-1 Financing Statement naming Lender as secured party and Borrower as
debtor, filed with the Delaware Secretary of State on October 18, 2016 as U.C.C.
Initial Filing No: 2016 6404998;

 

o.UCC-1 Financing Statement naming Lender as Secured Party and Borrower as
Debtor, filed in the land records of Harrison County, Mississippi on November
11, 2016 as File No.: CFS16000056;

 



Schedule I-1

 

 

p.Title Policy;

 

q.Title Commitment, including exception documents;

 

r.Closing Escrow Agreement;

 

s.Borrower’s Form W-9;

 

t.Borrower’s Certification;

 

u.Zoning Conformance Report, prepared by Howard Zoning Associates, LLC, dated
February 23, 2016;

 

v.Survey prepared by Gary A. Durbin, PLS, dated January 21, 2016;

 

w.New York Enforceability and Delaware Due Formation, Authority and Execution
Opinion, issued by O’ Halloran Ryan LLP, dated February 23, 2016;

 

x.Mississippi Enforceability Opinion, issued by Watkins & Eager PLLC, dated
February 23, 2016;

 

y.Rate Cap Opinion Letter, issued by Commonwealth Bank of Australia, dated
February 23, 2016;

 

z.Borrower’s Organizational Documents; and

 

aa.Sole Member’s Organizational Documents.

 



Schedule I-2

 

 

Schedule II

Wire Instructions

 

[OMITTED] 

 





 

 

Schedule III

Mortgage Loan and Reserve Balances

 

ACCOUNT RESERVE BALANCE Tax Account $156,262.59 Insurance Account $0.00 Required
Repair Account $0.08 Capital Expenditure Account $12,700.48 Excess Cash Flow
Account $0.00

 

Outstanding Principal Balance $9,500,000.00

 





 

 

EXHIBIT A

 

PREPARED BY AND
UPON RECORDATION RETURN TO:

 

Cassin & Cassin LLP

711 Third Avenue, 20th Floor

New York, New York 10017

Attention: Recording Department

 



 

ASSIGNMENT OF SECURITY INSTRUMENT

 

by

 

RIALTO MORTGAGE FINANCE, LLC, a
Delaware limited liability company

 

to

 

FS CREIT ORIGINATOR LLC, a
Delaware limited liability company

 



Dated: As of September___, 2017     Property Address: Cambridge Apartments  
10900 East Taylor Road   Gulfport, Mississippi 39503     County: Harrison



 

   

 

 

ASSIGNMENT OF SECURITY INSTRUMENT

 

THIS ASSIGNMENT OF SECURITY INSTRUMENT (this “Assignment”), made and entered
into as of the _______ day of September, 2017, is made by RIALTO MORTGAGE
FINANCE, LLC, a Delaware limited liability company, having an address at 600
Madison Avenue, 12th Floor, New York, New York 10022 (“Assignor”), in favor of
FS CREIT ORIGINATOR LLC, a Delaware limited liability company, having an address
at 600 Madison Avenue, 12th Floor, New York, New York 10022 (“Assignee”).

 

W I T N E S S E T H

 

WHEREAS, Assignor is the present legal and equitable owner and holder of that
certain Promissory Note dated as of February 23, 2016, executed by HPI CAMBRIDGE
LLC, a Delaware limited liability company (“Borrower”) and made payable to the
order of Assignor, as such was assigned to RMF SUB 3, LLC, a Delaware limited
liability company pursuant to that certain Note Allonge dated as of February 23,
2016, as such was further assigned to Assignor pursuant to that certain Note
Allonge dated as of September __, 2017 in the maximum principal amount of NINE
MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($9,500,000.00) (the “Note”) in
connection with certain real property and improvements located thereon situated
in the County of Harrison, State of Mississippi, and more particularly described
on Exhibit A annexed hereto and made a part hereof (the “Premises”); and

 

WHEREAS, the Note is secured, inter alia, by the Security Instrument (as
hereinafter defined); and

 

WHEREAS, the parties hereto desire that Assignor assign to Assignee, its
successors and assigns, all of Assignor’s right, title and interest in and to
the Deed of Trust, Assignment of Leases and Rents, Fixture Filing and Security
Agreement (the “Security Instrument”).

 

NOW, THEREFORE, in consideration of the premises above set forth and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and agreed, Assignor and Assignee hereby covenant and agree as
follows:

 

1.       Assignment. Assignor does hereby transfer, assign, grant and convey to
Assignee, its successors and assigns, all of the right, title and interest of
Assignor in and to the following described instrument, and does hereby grant and
delegate to Assignee, its successors and assigns, any and all of the duties and
obligations of Assignor thereunder from and after the date hereof:

 

(See Schedule A attached hereto and made a part hereof)

 

2.       Assumption. From and after the date hereof, Assignee hereby accepts
this Assignment and assumes and agrees to observe, perform and be bound by all
of the terms, covenants, agreements, conditions and obligations of the Security
Instrument required to be observed or performed by Assignor thereunder.

 



   

 

 

3.       Representations and Warranties of Assignor. This Assignment is an
absolute assignment. This Assignment is without recourse, representation or
warranty, express or implied, upon Assignor, except Assignor hereby warrants and
represents to Assignee that:

 

 (a)       Prior to the execution hereof, Assignor has not sold, transferred,
assigned, conveyed, pledged or endorsed any right, title or interest in the
Security Instrument to any person or entity other than Assignee; and

 

 (b)       Assignor has full right and power to sell and assign the same to
Assignee subject to no interest or participation of, or agreement with, any
party other than Assignee.

 

4.       Governing Law. This Assignment shall be governed by and construed in
accordance with the laws of the State in which the Premises are located.

 

5.       Successors and Assigns. This Assignment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.

 

6.       Headings. The headings of the paragraphs of this Assignment have been
included only for convenience, and shall not be deemed in any manner to modify
or limit any of the provisions of this Assignment or be used in any manner in
the interpretation of this Assignment.

 

7.       Interpretation. Whenever the context so requires in this Assignment,
all words used in the singular shall be construed to have been used in the
plural (and vice versa), each gender shall be construed to include any other
genders, and the word “person” shall be construed to include a natural person, a
corporation, a firm, a partnership, a joint venture, a trust, an estate or any
other entity.

 

8.       Partial Invalidity. Each provision of this Assignment shall be valid
and enforceable to the fullest extent permitted by law. If any provision of this
Assignment or the application of such provision to any person or circumstance
shall, to any extent, be invalid or unenforceable, then the remainder of this
Assignment, or the application of such provision to persons or circumstances
other than those as to which it is held invalid or unenforceable, shall not be
affected by such invalidity or unenforceability.

 

[NO FURTHER TEXT ON THIS PAGE]

 

   

 

 

IN WITNESS WHEREOF, Assignor has executed this Assignment of Security Instrument
as of the day and year first above written.

 



  ASSIGNOR:      

RIALTO MORTGAGE FINANCE, LLC, a

Delaware limited liability company

      By:      Name:      Marshall Van Smith   Title:        Authorized
Signatory



 

ACKNOWLEDGMENT

 



STATE OF FLORIDA )   ) ss.: COUNTY OF MIAMI-DADE )

 

PERSONALLY appeared before me, the undersigned authority in and for the said
county and state, on this _______ day of ______________, 2017 within my
jurisdiction, the within named MARSHALL VAN SMITH, who proved to me on the basis
of satisfactory evidence to be the person whose name is subscribed in the above
and foregoing instrument and acknowledged that he/she executed the same in
his/her representative capacity, and that by his/her signature on the
instrument, and as the act and deed of the person or entity upon behalf of which
he/she acted, executed the above and foregoing instrument, after first having
been duly authorized so to do.



 

__________________________________    (NOTARY PUBLIC)

 

My commission expires:

_____________________

 

(Affix official seal, if applicable)

 

   

 

 

EXHIBIT A

 

(Premises Description)

 

The Property referred to in the foregoing instrument is located in Harrison
County, Mississippi and is more particularly described as follows:

 

{grapics} [fscrei001.jpg] 

 



   

 

 

SCHEDULE A

 

(Description of Security Instrument)

 

1.Deed of Trust, Assignment of Leases and Rents, Fixture Filing and Security
Agreement made by HPI CAMBRIDGE LLC, a Delaware limited liability company to
Rialto Mortgage Finance, LLC, a Delaware limited liability company in the
principal amount of $9,500,000.00 dated as of February 23, 2016, recorded as
___________ on ________ in the real property records of Harrison County,
Mississippi, as assigned by that certain Assignment of Security Instrument,
dated as of February 23, 2016, by RIALTO MORTGAGE FINANCE, LLC, a Delaware
limited liability company, as assignor, to RMF SUB 3, LLC, a Delaware limited
liability company, as assignee, recorded as _________________ on ___________ in
the real property records of Harrison County, Mississippi, as further assigned
by that certain Assignment of Security Instrument, dated as of September __,
2017, by RMF SUB 3, LLC, a Delaware limited liability company, as assignee, to
RIALTO MORTGAGE FINANCE, LLC, a Delaware limited liability company, as assignee,
recorded as __________ on __________ in the real property records of Harrison
County, Mississippi.

 



   

 

 

EXHIBIT B

 

PREPARED BY AND
UPON RECORDATION RETURN TO:

 

Cassin & Cassin LLP

711 Third Avenue, 20th Floor

New York, New York 10017

Attention: Recording Department

 



 

ASSIGNMENT OF ASSIGNMENT

OF LEASES AND RENTS

 

by

 

RIALTO MORTGAGE FINANCE, LLC, a
Delaware limited liability company

 

to

 

FS CREIT ORIGINATOR LLC, a
Delaware limited liability company

 



Dated: As of September___, 2017     Property Address: Cambridge Apartments  
10900 East Taylor Road   Gulfport, Mississippi 39503     County: Harrison

 

 

 

 

ASSIGNMENT OF ASSIGNMENT OF LEASES and RENTS

 

THIS ASSIGNMENT OF ASSIGNMENT OF LEASES AND RENTS (this “Assignment”), made and
entered into as of the _______ day of September, 2017, is by RIALTO MORTGAGE
FINANCE, LLC, a Delaware limited liability company, having an address at 600
Madison Avenue, 12th Floor, New York, New York 10022 (“Assignor”), in favor of
FS CREIT ORIGINATOR LLC, a Delaware limited liability company, having an address
at 600 Madison Avenue, 12th Floor, New York, New York 10022 (“Assignee”).

 

W I T N E S S E T H

 

WHEREAS, Assignor is the present legal and equitable owner and holder of that
certain Promissory Note dated as of February 23, 2016, executed by HPI CAMBRIDGE
LLC, a Delaware limited liability company (“Borrower”) and made payable to the
order of Assignor, as such was assigned to RMF SUB 3, LLC, a Delaware limited
liability company pursuant to that certain Note Allonge dated as of February 23,
2016, as such was further assigned to Assignor pursuant to that certain Note
Allonge dated as of September ___, 2017 in the maximum principal amount of NINE
MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($9,500,000.00) (the “Note”) in
connection with certain real property and improvements located thereon situated
in the County of Harrison, State of Mississippi, and more particularly described
on Exhibit A annexed hereto and made a part hereof (the “Premises”); and

 

WHEREAS, the Note is secured, inter alia, by the Assignment of Leases (as
hereinafter defined); and

 

WHEREAS, the parties hereto desire that Assignor assign to Assignee, its
successors and assigns, all of Assignor’s right, title and interest in and to
the Assignment of Leases.

 

NOW, THEREFORE, in consideration of the premises above set forth and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and agreed, Assignor and Assignee hereby covenant and agree as
follows:

 

1.       Assignment. Assignor does hereby transfer, assign, grant and convey to
Assignee, its successors and assigns, all of the right, title and interest of
Assignor in and to the following described instrument, and does hereby grant and
delegate to Assignee, its successors and assigns, any and all of the duties and
obligations of Assignor thereunder from and after the date hereof:

 

That certain Assignment of Leases and Rents dated as of February 23, 2016 from
Borrower, as assignor, to Assignor, as assignee, and recorded at
_______________________ in the real property records of Harrison County,
Mississippi as _____________________, as assigned by that certain Assignment of
Assignment of Leases and Rents, dated as of February 23, 2016 by Assignor, as
assignor, to RMF SUB 3, LLC, a Delaware limited liability company, as assignee,
recorded as ______________ on ____________ in the real property records of
Harrison County, Mississippi, as further assigned by that certain Assignment of
Assignment of Leases and Rents, dated as of September __, 2017 by RMF SUB 3,
LLC, a Delaware limited liability company, as assignor, to Assignee, as
assignee, recorded as ____________ on ____________ in the real property records
of Harrison County, Mississippi (the “Assignment of Leases”), in respect of the
Premises, together with the notes and bonds secured thereby.

 



   

 

 

2.       Assumption. From and after the date hereof, Assignee hereby accepts
this Assignment and assumes and agrees to observe, perform and be bound by all
of the terms, covenants, agreements, conditions and obligations of the
Assignment of Leases required to be observed or performed by Assignor
thereunder.

 

3.       Representations and Warranties of Assignor. This Assignment is an
absolute assignment. This Assignment is made without recourse, representation or
warranty, express or implied, upon Assignor, except Assignor hereby warrants and
represents to Assignee that:

 

(a)       Prior to the execution hereof, Assignor has not sold, transferred,
assigned, conveyed, pledged or endorsed any right, title or interest in the
Assignment of Leases to any person or entity other than Assignee; and

 

(b)       Assignor has full right and power to sell and assign the same to
Assignee subject to no interest or participation of, or agreement with, any
party other than Assignee.

 

4.       Governing Law. This Assignment shall be governed by and construed in
accordance with the laws of the State in which the Premises are located.

 

5.       Successors and Assigns. This Assignment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.

 

6.       Headings. The headings of the paragraphs of this Assignment have been
included only for convenience, and shall not be deemed in any manner to modify
or limit any of the provisions of this Assignment or be used in any manner in
the interpretation of this Assignment.

 

7.       Interpretation. Whenever the context so requires in this Assignment,
all words used in the singular shall be construed to have been used in the
plural (and vice versa), each gender shall be construed to include any other
genders, and the word “person” shall be construed to include a natural person, a
corporation, a firm, a partnership, a joint venture, a trust, an estate or any
other entity.

 

8.       Partial Invalidity. Each provision of this Assignment shall be valid
and enforceable to the fullest extent permitted by law. If any provision of this
Assignment or the application of such provision to any person or circumstance
shall, to any extent, be invalid or unenforceable, then the remainder of this
Assignment, or the application of such provision to persons or circumstances
other than those as to which it is held invalid or unenforceable, shall not be
affected by such invalidity or unenforceability.

 



2 

 

 

[SIGNATURE PAGE FOLLOWS]

 

3 

 

 

IN WITNESS WHEREOF, Assignor has executed this Assignment of Assignment of
Leases and Rents as of the day and year first above written.

 

  ASSIGNOR:      

RIALTO MORTGAGE FINANCE, LLC, a

Delaware limited liability company

      By:     Name:      Marshall Van Smith   Title:        Authorized Signatory



  

ACKNOWLEDGMENT

 



STATE OF FLORIDA )   ) ss.: COUNTY OF MIAMI-DADE )

 

PERSONALLY appeared before me, the undersigned authority in and for the said
county and state, on this _______ day of ______________, 2017 within my
jurisdiction, the within named MARSHALL VAN SMITH, who proved to me on the basis
of satisfactory evidence to be the person whose name is subscribed in the above
and foregoing instrument and acknowledged that he/she executed the same in
his/her representative capacity, and that by his/her signature on the
instrument, and as the act and deed of the person or entity upon behalf of which
he/she acted, executed the above and foregoing instrument, after first having
been duly authorized so to do.

 

__________________________________    (NOTARY PUBLIC)

 

My commission expires:

_____________________

 

(Affix official seal, if applicable)

 



 

 

 

EXHIBIT A 

Premises DESCRIPTION

 

The Property referred to in the foregoing instrument is located in Harrison
County, Mississippi and is more particularly described as follows:

 

{grapics} [fscrei002.jpg] 



 

 

 

EXHIBIT C

 

FORM OF ASSIGNMENT OF UCC FINANCING STATEMENTS

 

(See Attached)

 





 

[ex-c_img001.gif]

 

 

[ex-c_img002.gif]

 

 

[ex-c_img003.gif]

 

 

[ex-c_img004.gif]



 

 

 

EXHIBIT D

 

NOTE ALLONGE

 

ENDORSEMENT to that certain Promissory Note, dated as of February 23, 2016, in
the stated principal amount of NINE MILLION FIVE HUNDRED THOUSAND AND NO/100
DOLLARS ($9,500,000.00), made by HPI CAMBRIDGE LLC, a Delaware limited liability
company in favor of RIALTO MORTGAGE FINANCE, LLC, a Delaware limited liability
company, as such was assigned to RMF SUB 3, LLC, a Delaware limited liability
company pursuant to that certain Note Allonge dated as of February 23, 2016, as
such was further assigned to RIALTO MORTGAGE FINANCE, LLC, a Delaware limited
liability company pursuant to that certain Note Allonge dated as of September
___, 2017.

 

Pay to the order of FS CREIT ORIGINATOR LLC, a Delaware limited liability
company, without recourse, representation or warranty, express or implied.

 

[NO FURTHER TEXT ON THIS PAGE]

 

   

 

 

DATE: As of September _____, 2017

 

 

RIALTO MORTGAGE FINANCE, LLC, a
Delaware limited liability company

 

By:___________________________________

Name: Marshall Van Smith

Title:   Authorized Signatory



 



   

 

 

EXHIBIT E

 

GENERAL ASSIGNMENT AND ASSUMPTION

 

KNOW RIALTO MORTGAGE FINANCE, LLC, a Delaware limited liability company, having
an address at 600 Madison Avenue, 12th Floor, New York, New York 10022,
(“Assignor”), for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, hereby grants, sells, transfers, delivers,
sets-over and conveys to FS CREIT ORIGINATOR LLC, a Delaware limited liability
company, having an address at 600 Madison Avenue, 12th Floor, New York, New York
10022 (“Assignee”), all right, title and interest of Assignor in, to and under,
or arising out of that certain mortgage loan in the original principal amount of
NINE MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($9,500,000.00) (the
“Loan”), which Loan is evidenced, secured by and more particularly described in
those documents set forth in Exhibit A attached hereto and made a part hereof
(collectively, the “Loan Documents”), TOGETHER WITH all right, title and
interest of Assignor in, to and under or arising out of:

 

(a)          the Loan Documents;

 

(b)          the outstanding principal balance of the Loan is $_______________
and the most payment was received on August 9, 2017;

 

(c)          to Assignor’s knowledge, no Event of Default shall have occurred
and be continuing nor shall any event have occurred or failed to occur which,
with the passage of time or service of notice, or both, would constitute an
Event of Default;

 

(d)         all guaranties, insurance policies, indemnifications, releases,
affidavits, certificates, title insurance policies, certificates of deposit,
performance bonds, letters of credit and other documents, reports, opinions,
agreements, and instruments executed and/or delivered in connection with the
Loan;

 

(e)          all assignments and/or pledges, whether direct or collateral, of
leases, rents, beneficial or equitable interests, proceeds, royalties,
contracts, plans, specifications, permits, licenses, reserves, holdbacks,
escrows, stocks, bonds and securities made to Assignor in connection with the
Loan and other such assignments of collateral, whether direct or collateral,
made to Assignor in connection with the Loan;

 

(f)          all modifications, amendments, consolidations, renewals, extensions
or restatements of any of the foregoing; and

 

(g)         all demands, claims, causes of action and judgments relating to any
of the foregoing and all rights accrued or to accrue thereunder.

 

Assignee hereby accepts the foregoing assignment and assumes all of the rights
and obligations of Assignor arising after the date hereof out of the Loan, the
Loan Documents and other interests so assigned.

 

TO HAVE AND TO HOLD the same unto Assignee, its successors and assigns, forever.

 



 

 

 

It is expressly understood that, except as expressly set forth herein, this
Assignment is made by Assignor and assumed and accepted by Assignee without any
guarantee, representation or warranty of any kind on the part of Assignor and
without recourse to Assignor in any event or for any cause. Assignor hereby
warrants and represents to Assignee that:

 

(a)          Prior to the execution hereof, Assignor has not sold, transferred,
assigned, conveyed, pledged or endorsed any right, title or interest in the Loan
Documents to any person or entity other than Assignee; and

 

(b)         Assignor has full right and power to sell and assign the same to
Assignee subject to no interest or participation of, or agreement with, any
party other than Assignee.

 

This Assignment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.

 

Whenever the context so requires in this Assignment, all words used in the
singular shall be construed to have been used in the plural (and vice versa),
each gender shall be construed to include any other genders, and the word
“person” shall be construed to include a natural person, a corporation, a firm,
a partnership, a joint venture, a trust, an estate or any other entity.

 

Each provision of this Assignment shall be valid and enforceable to the fullest
extent permitted by law. If any provision of this Assignment or the application
of such provision to any person or circumstance shall, to any extent, be invalid
or unenforceable, then the remainder of this Assignment, or the application of
such provision to persons or circumstances other than those as to which it is
held invalid or unenforceable, shall not be affected by such invalidity or
unenforceability.

 

Assignor hereby agrees to execute such other assignments, instruments and other
documents as Assignee may reasonably request in confirmation of, and/or in
furtherance of, the assignment made hereunder.

 

THIS ASSIGNMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

IN WITNESS WHEREOF, Assignor has duly executed this Assignment as of the ______
day of September, 2017.

 



ASSIGNOR:             RIALTO MORTGAGE FINANCE, LLC, a      Delaware limited
liability company             By:      Name:     Marshall Van Smith     Title:
      Authorized Signatory  

  

ACKNOWLEDGMENT

 

STATE OF FLORIDA )   ) ss.: COUNTY OF MIAMI-DADE )

 

PERSONALLY appeared before me, the undersigned authority in and for the said
county and state, on this _______ day of ______________, 2017 within my
jurisdiction, the within named MARSHALL VAN SMITH, who proved to me on the basis
of satisfactory evidence to be the person whose name is subscribed in the above
and foregoing instrument and acknowledged that he/she executed the same in
his/her representative capacity, and that by his/her signature on the
instrument, and as the act and deed of the person or entity upon behalf of which
he/she acted, executed the above and foregoing instrument, after first having
been duly authorized so to do. 

 

__________________________________   (NOTARY PUBLIC)

 

My commission expires:

_____________________

 

(Affix official seal, if applicable)


 



 

 

 

EXHIBIT A

 

DESCRIPTION OF LOAN DOCUMENTS

 

All of the following documents are dated as of February 23, 2016, unless
otherwise indicated:

 

a.Loan Agreement between HPI CAMBRIDGE LLC, a Delaware limited liability company
(“Borrower”) and RIALTO MORTGAGE FINANCE, LLC, a Delaware limited liability
company (“Lender”), as assigned to RMF SUB 3, LLC, a Delaware limited liability
company (“SUB 3”), by that certain General Assignment and Assumption, dated as
of February 23, 2016; as further assigned to Lender, by that certain General
Assignment and Assumption, dated as of September ___, 2017;

 

b.First Amendment to Loan Agreement between Borrower and SUB 3, dated May 5,
2016, as assigned to Lender by that certain General Assignment and Assumption,
dated as of September ____, 2017;

 

c.Deed of Trust, Assignment of Leases and Rents, Fixture Filing and Security
Agreement, made by Borrower in favor of Mark C. Orgler for the benefit of
Lender, as assigned to SUB 3, by that certain Assignment of Security Instrument,
dated as of February 23, 2016; as further assigned to Lender by that certain
Assignment of Security Instrument, dated as of September ___, 2017;

 

d.Assignment of Leases and Rents, made by Borrower to Lender, as assigned to SUB
3 by that certain Assignment of Assignment of Leases and Rents, dated as of
February 23, 2016; as further assigned to Lender by that certain Assignment of
Leases and Rents, dated as of September ___, 2017;

 

e.Promissory Note made by Borrower to Lender, as assigned to SUB 3 by that
certain Note Allonge, dated as of February 23, 2016; as further assigned to
Lender by that certain Note Allonge, dated as of September ___, 2017;

 

f.Guaranty of Recourse Obligations by MATTHEW A. SHARP, an individual and J.
DAVID KELSEY, an individual (collectively “Guarantor”) in favor of Lender, as
assigned to SUB 3 by that certain General Assignment and Assumption, dated as of
February 23, 2016; as further assigned to Lender by that certain General
Assignment and Assumption, dated as of September ___, 2017;

 

g.First Amendment to Guaranty of Recourse Obligations by Guarantor in favor of
Lender, as assigned to SUB 3, by that certain General Assignment and Assumption,
dated as of February 23, 2016; as further assigned to Lender by that certain
General Assignment and Assumption, dated as of September ___, 2017;

 

h.Assignment of Management Agreement and Subordination of Management Fees by
Borrower to Lender, and acknowledged and consented to by HAMILTON POINT PROPERTY
MANAGEMENT LLC, a Delaware limited liability company, as assigned to SUB 3 by
that certain General Assignment and Assumption, dated as of February 23, 2016;
as further assigned to Lender by that certain General Assignment and Assumption,
dated as of September ___, 2017;

 

i.Cash Management Agreement by Lender and Borrower, as assigned to SUB 3 by that
certain General Assignment and Assumption, dated as of February 23, 2016; as
further assigned to Lender by that certain General Assignment and Assumption,
dated as of September ___, 2017;

 

j.Environmental Indemnity Agreement, made by Guarantor and Borrower in favor of
Lender, as assigned to SUB 3 by that certain General Assignment and Assumption,
dated as of February 23, 2016; as further assigned to Lender by that certain
General Assignment and Assumption, dated as of September ___, 2017;

 



 

 

 

k.Restricted Account Agreement by and between Borrower, Lender, and Wells Fargo
Bank, National Association, as assigned to SUB 3 by that certain General
Assignment and Assumption, dated as of February 23, 2016; as further assigned to
Lender by that certain General Assignment and Assumption, dated as of September
___, 2017;

 

l.Deposit Account Control Agreement by and between Borrower, Lender and Wells
Fargo Bank, National Association, as assigned to SUB 3 by that certain General
Assignment and Assumption dated as of February 23, 2016; as further assigned to
Lender by that certain General Assignment and Assumption, dated as of September
___, 2017;

 

m.Collateral Assignment of Interest Rate Protection Agreement by Borrower in
favor of Lender, as assigned to SUB 3 by that certain General Assignment and
Assumption, dated as of February 23, 2016; as further assigned to Lender by that
certain General Assignment and Assumption, dated as of September ___, 2017;

 

n.UCC-1 Financing Statement naming Lender as secured party and Borrower as
debtor, filed with the Delaware Secretary of State on October 18, 2016 as U.C.C.
Initial Filing No: 2016 6404998, as assigned to SUB 3 by that certain UCC-3
financing statement amendment, filed with the Delaware Secretary of State on
______________ as ______________________________; as further assigned to Lender
by that certain UCC-3 financing statement amendment, filed with the Delaware
Secretary of State on ______________ as ______________________________;

 

o.UCC-1 Financing Statement naming Lender as Secured Party and Borrower as
Debtor, filed in the land records of Harrison County, Mississippi on November
11, 2016 as File No.: CFS16000056, as assigned to SUB 3 by that certain UCC-3
Financing Statement amendment, filed in the land records of Harrison County,
Mississippi on _________________ as _____________________, as further assigned
to Lender by that certain UCC-3 Financing Statement amendment, filed in the land
records of Harrison County, Mississippi on _________________ as
_____________________;

 

p.Title Policy;

 

q.Title Commitment, including exception documents;

 

r.Closing Escrow Agreement;

 

s.Borrower’s Form W-9;

 



t.Borrower’s Certification;

 

u.Zoning Conformance Report, prepared by Howard Zoning Associates, LLC, dated
February 23, 2016;

 

v.Survey prepared by Gary A. Durbin, PLS, dated January 21, 2016;

 

w.New York Enforceability and Delaware Due Formation, Authority and Execution
Opinion, issued by O’ Halloran Ryan LLP, dated February 23, 2016;

 

x.Mississippi Enforceability Opinion, issued by Watkins & Eager PLLC, dated
February 23, 2016;

 



 

 

 

y.Rate Cap Opinion Letter, issued by Commonwealth Bank of Australia, dated
February 23, 2016;

 

z.Borrower’s Organizational Documents; and

 

aa.Sole’s Member Organizational Documents.

 



 

 